Citation Nr: 1443706	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right hip disability. 

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for gunshot residuals in the right leg.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from March to June 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the VBMS and Virtual VA electronic claims files reveal a copy of the Appellate Brief.  The remaining documents are either duplicative of the evidence in the paper claims file or are not pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary because a May 2010 rating decision associated with the Veteran's claim for non-service connected pension contained a notation that the Veteran sought treatment at the VA Bay Pines Medical Center; however, there are currently no VA treatment records associated with the claims file.  As such, all outstanding VA treatment records must be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain and associate with the claims file all VA and private treatment records referable to the claimed acquired psychiatric disorder, right hip disability, right arm disability, and residuals of a gunshot wound in the right leg.  

The Veteran should also be made aware that he can submit additional evidence to support his claim.  

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



